Luke, J.
The question raised in this case is controlled by the decision in Lee v. State, 35 Ga. App. 235 (133 S. E. 281). The Lee case upon its facts does not conflict with Mitchell v. State, 34 Ga. App. 505 (130 S. E. 355). The court did not err in overruling the defendant’s motion to set aside the judgment based upon the verdict which had convicted him of receiving stolen goods.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.

Branch & Howard, for plaintiff in error.
John A. Boykin, solicitor-general, J. W. LeCraw, contra.